Citation Nr: 0602731	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  01-09 661A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from September 1960 to 
September 1966 and served as a member of the U. S. Army 
Reserves from April 1972 to November 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating determination 
of the Newark, New Jersey, Department of Veterans Affairs 
(VA) Regional Office (RO).  

This matter was previously before the Board in November 2003.  


FINDING OF FACT

Hypertension was not demonstrated during the veteran's period 
of active service or within one year of his release from 
active service or during a period of active duty for training 
and it is not related to a period of active duty or active 
duty for training.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated during the 
veteran's period of active military service nor may it be 
presumed to have been incurred during his period of service 
nor during period of active duty for training  38 U.S.C.A. 
§§ 101(24), 1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Discussions in the October/December 2000 rating 
determination, the December 2001 statement of the case, the 
August 2005 supplemental statement of the case, and March 
2004 VCAA letter, informed the veteran of the information and 
evidence necessary to substantiate entitlement to the benefit 
sought.  Moreover, in the statement of the case, the 
supplemental statement of the case, and in the VCAA letter 
the appellant was advised of the types of evidence VA would 
assist in obtaining as well as the appellant's own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The March 2004 letter notified the veteran of the need to 
submit any pertinent evidence in his possession.  In this 
regard, he was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence, or that he could submit such evidence.  This 
communication served to tell the veteran that he should 
furnish any pertinent evidence in his possession.  The 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA required notice should 
generally be provided prior to the initial denial.  The Court 
subsequently held that a claimant would generally not be 
prejudiced by delayed notice.  Here there is no evidence or 
contention that the veteran was prejudiced by the delayed 
notice.

If the veteran had submitted additional evidence 
substantiating his claim following VCAA notice, he would have 
received the same benefit as if he submitted the evidence 
prior to initial adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2005) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2005) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  All pertinent service medical, VA, and private 
treatment records have been obtained.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The veteran has not been afforded an examination to obtain an 
opinion as to the etiology of the claimed hypertension.  Such 
an examination is not warranted; because there is no 
competent evidence that hypertension may be related to 
service.

No additional pertinent evidence has been identified by the 
veteran as relevant to the issue on appeal.  Under the 
circumstances of this particular case, no further action is 
necessary to assist the veteran.  

Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2005).

In addition to the above, the pertinent laws and regulations 
provide that cardiovascular disease, to include hypertension, 
will be presumed to have been incurred in service if it had 
become manifest to a degree of ten percent or more within one 
year of the veteran's separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

Under 38 U.S.C.A. § 101(24) "active military, naval, or air 
service includes active duty, any period of [ACDUTRA] during 
which the individual concerned was disabled or died from a 
disease or injury incurred in or aggravated in line of duty."

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing ACDUTRA or injury incurred or aggravated by 
inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 
106, 1131.  Under 38 U.S.C.A. § 101(22) (a) and (c) ACDUTRA 
means, in pertinent part, full-time duty in the Armed Forces 
performed by Reserves for training and full-time duty as 
members of the Army National Guard or Air National Guard of 
any State.

A review of the veteran's service medical records for his 
period of service from September 1960 to September 1966 
reveals that there were no complaints or findings of high 
blood pressure or hypertension.  At the time of the veteran's 
July 1963 reenlistment examination, his blood pressure was 
noted to be 120/80.  Normal findings for the heart were also 
reported at that time.  On his July 1963 reenlistment report 
of medical history, the veteran checked the "no" box when 
asked if he had or ever had ear, nose, or throat trouble; 
palpitation or pounding heart; or high or low blood pressure.  

At the time of the veteran's June 1966 service separation 
examination, normal findings were again reported for the 
heart and the veteran's blood pressure reading was 120/74.  

There were also no findings of high blood pressure in the 
year following the veteran's period of service.  

The first objective medical finding of hypertension occurred 
on March 29, 1976.  The veteran was admitted to Burlington 
County Memorial Hospital, a private facility, on March 29, 
1976, and remained hospitalized until April 3, 1976.  
Diagnoses of hypertension, gastritis, and bicepital 
tendonitis were rendered at that time.  

In the report, the veteran was noted to have been in good 
health.  One year prior to admission, the veteran had an 
attack of chest pain lasting two days after moving a heavy 
gate.  The pain was located in the neck, shoulder, and left 
arm and the veteran had a subsequent medical evaluation and 
was cleared.  The veteran stated about one week prior to the 
March 1976 admission, he again pushed on the same gate and 
developed pain and was seen by a physician who told him his 
blood pressure was elevated.  The veteran continued to feel 
poorly and felt the need for further evaluation.  Physical 
examination at the time of admission revealed a blood 
pressure reading of 160/112.  The veteran was given 
prescription medication for treatment of his blood pressure 
at that time.

The veteran had fifteen days of active duty for training 
between April 20, 1975 and April 19, 1976.

Reserve treatment records and examinations obtained in 
conjunction with the veteran's claim reveal that he was noted 
to have controlled hypertension at the time of a February 
1982 Reserve service examination.  On his February 1982 
report of medical history, the veteran was noted to have had 
a history of high blood pressure for six years.  

In a December 1999 letter, the veteran's private physician, 
P. Varner, D.O., indicated that he had been treating the 
veteran for hypertension since 1976.  

At the time of a July 2000 VA examination, the veteran was 
noted to have suffered no complications from his high blood 
pressure.  A diagnosis of treated high blood pressure, 
uncomplicated to date, was rendered.  

At a July 2001 RO hearing, the veteran and his spouse 
reported that he had nosebleeds in 1963.  He noted that he 
was involved with testing at that time and subsequently took 
himself out of the testing as a result of the nosebleeds and 
lightheadedness.  He testified that he had had 4 to 5 
nosebleeds per month, but did not seek medical treatment.  He 
indicated that his nose was cauterized on one occasion.  He 
also testified that he was told that his blood pressure was 
borderline during his period of active service.  

His spouse testified that the veteran was initially treated 
for hypertension by Dr. Dovi.  She acknowledged that this was 
more than one year after service.

Treatment records received subsequent to the July 2001 
hearing reveal that the veteran was found to have essential 
hypertension at the time of an April 1976 visit with his 
private physician, Dr. Dovi.  

Analysis.  

The record clearly documents current hypertension.  The 
veteran is also competent to report that he had nose bleeds 
in service.  Thus, there is competent evidence of a current 
disease and of an injury in service.

There is no competent evidence, however, relating the current 
hypertension to the reported nose bleeds or any other disease 
or injury in service.  Because they are lay persons, the 
testimony of the veteran and his spouse does not constitute 
competent evidence on this question.  Moray v. Brown, 5 Vet. 
App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

Because hypertension was not identified in service, the 
provisions of 38 C.F.R. § 3.303(b), (essentially eliminating 
the need for nexus evidence where a chronic disease is 
identified in service and at any time thereafter) do not 
provide a basis for the grant of service connection.

The veteran's report that he was told he had borderline 
elevated blood pressure also does not provide a basis for 
service connection.  First, his report is at best medical 
hearsay, and not competent evidence.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  Second, even if competent, it does not 
"adequately identify hypertension as being present in 
service.  The report is also contradicted by the service 
medical records, which show only normal blood pressure.  
Finally, there is no competent evidence linking the reported 
borderline blood pressure reading with current hypertension.

With regard to the veteran's period of reserve service, it 
has not been contended that hypertension was incurred during 
a period of active duty for training, and by all accounts 
hypertension was identified when the veteran's spouse took 
him to a private physician.

In the absence of evidence linking current hypertension to 
service, the preponderance of the evidence is against the 
claim; therefore, reasonable doubt does not arise and the 
claim is denied.  38 U.S.C.A. § 5107(b) (2005).


ORDER

Service connection for hypertension is denied.  




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


